Citation Nr: 0425958	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-06 429	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left ankle 
strain.

2.  Entitlement to service connection for patellofemoral 
syndrome of the left knee.

3.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.

4.  Entitlement to an initial compensable rating for 
bilateral hallux valgus.

5.  Entitlement to an initial rating in excess of 10 percent 
for bunions.

6.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right ankle distal fibular fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
April 1988 and from September 1997 to June 1998.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2001 rating decision by the RO which denied 
service connection for patellofemoral syndrome of the right 
knee, patellofemoral syndrome of the left knee, and for a 
chronic left ankle strain.  In that same decision, the RO 
granted service connection for right ankle, status post right 
distal fibular fracture, and assigned a 10 percent rating; 
granted service connection for bilateral hallux valgus, 
assigning a noncompensable rating; and granted service 
connection for bunions, assigning a 10 percent rating.  The 
veteran appeals for higher ratings.

The veteran testified before the undersigned Veterans Law 
Judge in January 2003.

The Board, in May 2003, remanded the claims to the RO for 
further development.  The RO, in March 2004, granted a higher 
rating of 20 percent for the service-connected residuals of a 
right ankle distal fibular fracture.  The veteran has not 
indicated she is satisfied with this rating.  Thus, the claim 
is still before the Board.  AB v. Brown, 6 Vet.App. 35 
(1993).




FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's chronic left ankle strain is due to service or to a 
service-connected disability.

2.  There is no competent medical evidence showing that the 
veteran's patellofemoral syndrome of the left knee is due to 
service or to a service-connected disability.

3.  There is no competent medical evidence showing that the 
veteran's patellofemoral syndrome of the right knee is due to 
service or to a service-connected disability.

4.  The veteran has not undergone any surgery related to the 
service-connected bilateral hallux valgus and there is no 
evidence showing that the condition is severe.

5.  The veteran's service-connected bunions of the left and 
right foot are manifested by pain and tenderness.

6.  The service-connected right ankle disability is 
manifested by pain and at most marked limitation of motion.


CONCLUSIONS OF LAW

1.  A left ankle strain was not incurred in or aggravated by 
active military service and was not caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Patellofemoral syndrome of the left knee was not incurred 
in or aggravated by active military service and was not 
caused by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003)

3.  Patellofemoral syndrome of the right knee was not 
incurred in or aggravated by active military service and was 
not caused by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003)

4.  The criteria for a compensable rating for bilateral 
hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2003).

5.  The criteria for separate 10 percent ratings for bunions 
of the left and right foot have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Code 5284 (2003); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(prior to and from August 30, 2002)

6.  The criteria for a rating in excess of 20 percent for 
residuals of a right ankle distal fibular fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5270, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and her representative have been provided with a 
copy of the appealed April 2001 rating decision, a June 2001 
statement of the case (SOC), and a supplemental statement of 
the case (SSOC) dated in March 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on her claims.  

In addition, in a June 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate her claims of 
service connection, and offered to assist her in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also informed of what 
she could do to help with her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  The 
veteran was told that with respect to her claims of service 
connection for patellofemoral syndrome of the knees and for a 
left ankle strain that she needed to submit evidence showing 
that these conditions had there onset in service.  She was 
also told that she must submit evidence showing that her 
service-connected disabilities warranted higher ratings.

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
personnel records, VA outpatient treatment and examination 
reports, and any federal government agency records that were 
identified.  She was also told to complete VA Form 21-4142, 
Authorization for Release of Information, if she wanted VA to 
obtain any additional private medical records in support of 
her claims.  The veteran was further informed that she could 
submit any additional information or evidence to VA, 
preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in June 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording her an opportunity to submit all pertinent 
evidence pertaining to his claims that she might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issues on appeal, a substantially 
complete application was received in May 2000.  Thereafter, 
the RO issued a rating decision in April 2001.  In June 2003, 
the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate her claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to her claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in June 2003 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in March 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to her 
claims, not already of record, and there are no additional 
records to obtain.  Additionally, VA has also scheduled the 
veteran for VA examinations, in include obtaining opinions.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate her claims, as 
well as the respective responsibilities of herself and VA as 
it pertains to her claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

1.  Bilateral Knee disorder

In May 2000, the veteran filed a claim of service connection 
for a knee disorder as secondary to a right ankle disability.  
The RO, in April 2001, granted service connection for right 
ankle, status post right distal fibular fracture; for 
bunions; and for bilateral hallux valgus.  During a January 
2003 Board hearing, the veteran stated that she injured her 
right knee at the same time she fractured her right ankle.  
She reported that she had bilateral knee pain in service and 
that she continued to have bilateral knee pain after service.  
She argued that her left knee was put under extreme stress 
due to the problems she had with the right leg.

The veteran's service medical records, including reserve 
medical records, are negative for any complaints or diagnosis 
of a knee disability.  Examinations in May 1998 and June 2000 
reveal that the veteran denied having a tricked or locked 
knee.

During a September 2000 VA examination, the veteran reported 
that while overseas in 1997 and 1998 she developed discomfort 
in both knees.  The examiner diagnosed bilateral 
patellofemoral syndrome.  X-ray studies of both knee joints 
were taken.  The radiologist's impression was intact-
appearing knee joints, bilaterally.

Outpatient treatment reports from 2000 to 2003 are negative 
for a diagnosed knee disorder.  However, on a few occasions, 
treatment reports show that the veteran complained of knee 
pain, as well as complained of pain in several other joints.

When undergoing VA examination in August 2003, the veteran 
reported that she first had right knee symptoms around 1997.  
She denied having an injury.  She, however, reported that her 
knee was bent back when she injured the right ankle.  She 
complained of right knee pain which occurred approximately 3 
times a month.  With respect to the left knee, she reported 
that she first had symptoms around 1994.  She stated that she 
had no injury, and that the onset of her problems was 
gradual.  She stated that the left knee hurt most of the 
time, which she described as a chronic aching.  The examiner 
noted that the claims file was reviewed and that x-ray 
studies of the knees in September 2000 were normal.  The 
examiner diagnosed right and left anterior knee pain 
syndrome.  The examiner opined that there was no evidence 
that the veteran's knee condition was related to military 
service or to the service-connected conditions.  The examiner 
stated that the right knee condition was probably an age 
related female condition

The record shows that the veteran currently has a right and 
left knee disorder.  The determinative question in the 
instant case is medical in nature and is whether the 
veteran's bilateral knee disorder is related to service or to 
a service-connected disability.  In addressing this question, 
the Board observes that the veteran's service medical records 
are negative for a disorder of the right or left knee.  
Moreover, as noted above, a VA physician in an August 2003 VA 
examination report states that the veteran's right and left 
knee condition was not related to military service or to the 
veteran's service-connected disabilities.  This examination 
report is highly probative in light of the physician having 
reviewed the evidence, discussed the evidence and examined 
the veteran.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is not free to substitute its own judgment 
for that of such an expert).

Although the veteran asserts that her right and left knee 
disorders are either related to service or to her service-
connected disorders, such statement cannot be considered 
competent medical evidence in support of her claim.  As a lay 
person, she is not competent to comment on medical causation 
or a medical diagnosis.  Competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2003).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2003).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, the competent medical evidence shows that the veteran 
bilateral knee condition is not related to service or to a 
service-connected disability.  Thus, the Board must conclude 
that the preponderance of the evidence is against the claims 
of service connection for right and left patellofemoral 
syndrome; the benefit-of-the doubt doctrine is inapplicable 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Left ankle strain

In May 2000, the veteran filed a claim of service connection 
for a left ankle disability.  During a January 2003 Board 
hearing, she stated that she was treated for complaints of 
pain in both ankles in service.  She stated that she 
continued to have problems with her ankles after service.  
She stated that her left ankle problems were due to the 
extreme stress which was caused by the problems she had with 
the right leg.  As noted above, the record shows that the RO, 
in an April 2001 rating decision, granted service connection 
for right ankle, status post right distal fibular fracture; 
for bilateral hallux valgus; and for bunions.

The veteran's service medical records, including reserve 
medical records, are negative for any complaints or diagnosis 
of a left ankle disability.  

During a September 2000 VA examination, the veteran reported 
that she had a constant aching in the left ankle.  Physical 
examination revealed the left ankle was within normal limits.  
The examiner diagnosed chronic ankle strain.  X-ray studies 
of the left ankle were negative.

Outpatient treatment reports from 2000 to 2003 are negative 
for a diagnosed left ankle disorder.  However, on a few 
occasions in 2001, she was noted to complain of bilateral 
ankle pain.

On VA examination in August 2003, the veteran reported that 
she first had left ankle symptoms around 1998.  She denied 
having an injury or that she was currently receiving 
treatment for the left ankle.  She stated that the left ankle 
currently bothered her occasionally.  The examiner noted that 
he reviewed the claims file.  The examiner diagnosed left 
ankle strain which was not related to service-connected 
conditions.  The examiner stated that he was unable to state 
a definite etiology for the left ankle disorder.  

The record clearly shows that the veteran currently has a 
left ankle disorder which has been diagnosed as a left ankle 
strain.  The determinative question in the instant case is 
whether the veteran's left ankle disorder is related to 
service or to a service-connected disability.  In addressing 
this question, the Board observes that the veteran's service 
medical records are negative for a left ankle disorder.  
Additionally, the veteran does not contend that she injured 
her left ankle in service.  (See January 2003 Travel Board 
hearing).  Rather, she argues that her left ankle disability 
is related to her service-connected disabilities.  As noted 
above, a VA physician in an August 2003 VA examination report 
states that the veteran's left ankle condition was not 
related to the veteran's service-connected disabilities.  
This examination report is of high probative value in light 
of the physician having reviewed the evidence, discussed the 
evidence and examined the veteran.  The Board observes that 
there is no competent medical evidence of record which 
disputes the August 2003 VA opinion nor is there any other 
supporting medical nexus statement.  In sum, the competent 
and probative evidence does not link the veteran's current 
disability to service in any way.   

Although the veteran asserts that her left ankle disability 
is due to her service-connected disorders, such statement 
cannot be considered competent medical evidence in support of 
her claim of service connection for a left ankle disability.  
As a lay person, she is not competent to comment on medical 
causation or a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).

In the absence of the requisite competent medical nexus 
evidence, the Board must conclude that the preponderance of 
the evidence is against the claim of service connection for a 
left ankle disability; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


B.  Claims for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

1.  Bilateral hallux valgus and bunions

VA examination of the feet in September 2000 revealed that 
except for bunions her feet were normal.  She reported that 
her bunions caused pain.  Among the diagnoses was bunions and 
bilateral hallux valgus.  X-ray studies of the feet dated in 
September 2000 revealed a fairly healed previous right distal 
fibular fracture site with orthopedic plate and fixation 
screw tracks noted.  The visualized ankle mortise, otherwise, 
appeared within normal range, bilaterally.  There was slight 
right hallux valgus deformity.  There was no other localizing 
signs of bone, joint or soft tissue abnormalities.  

VA outpatient treatment records from 2000 to 2003 are of 
record.  In April 2001, the veteran complained of having 
problems with a bunion on the right side which was larger 
than the one on the left.  In May 2002, the veteran 
complained of not being able to wear shoes due to pain with 
bunions.  X-ray studies from May and July 2002 revealed 
hallux valgus deformities, bilaterally.  There were mild 
degenerative arthritic changes of the first 
metatarsophalangeal joint bilaterally.  Treatment reports 
from May to December 2002 reveal diagnoses of bilateral 
plantar fascitis and bilateral pes planus.

During an August 2003 VA examination, the veteran reported 
that her bunion/hallux valgus was slightly worse on the left.  
She stated that her bunions/hallux valgus hurt, but not 
daily.  She stated that she had pain 3 to 4 times a week and 
that occasionally they were red.  She denied receiving any 
current treatment.  Physical examination revealed bilateral 
bunions and hallux valgus, right slightly greater than the 
left.  No redness was seen.  Capillary circulation of the 
toes was normal.  There was no tenderness on the left.  On 
the right there was slight tenderness over the bunion joint 
region, but there was no swelling.  The diagnoses were 
bilateral bunions and bilaterally hallux valgus, right 
slightly greater than left, functional impairment negligible.

In September 2003, the veteran underwent a dermatology 
examination.  At the examination, the veteran reported tender 
bunions on both feet.  Physical examination revealed slightly 
erythematous swellings over the medial metatarsal heads of 
both feet which were somewhat tender to palpation.  

The RO has rated the veteran's service-connected hallux 
valgus under Diagnostic Code 5280 of the VA's Schedule for 
Rating Disabilities.  Under Diagnostic Code 5280 a maximum 10 
percent rating is assigned for unilateral hallux valgus when 
the condition has been operated with resection of metatarsal 
head, or when it is severe and equivalent to amputation of 
the great toe.  38 C.F.R. § 4.71, Diagnostic Code 5280.  The 
10 percent rating is the highest rating warranted under this 
diagnostic code.

The evidence discussed above fails to demonstrate that a 
compensable rating is warranted for bilateral hallux valgus.  
In this regard, the medical evidence does not show that the 
veteran has ever had surgery for bilateral hallux valgus, and 
reflects that she does not receive treatment for this 
condition, which is manifested primarily by complaints of 
pain a few times a week.  The most recent X-ray study showed 
bilateral hallux valgus, which was described as causing 
negligible functional impairment on clinical examination.  

In sum, the Board observes that the veteran has never 
undergone resection of the metatarsal head, and the condition 
is neither severe nor equivalent to amputation of the great 
toe.  Consequently, a compensable rating under Diagnostic 
Code 5280 is not warranted for right or left hallux valgus.  

The weight of the evidence establishes that the bilateral 
hallux valgus is properly rated noncompensable.  Moreover, 
the evidence shows the condition has remained at a 
noncompensable level at all times since the effective date of 
service connection. Fenderson v. West, 12 Vet. App. 119 
(1999) ("staged ratings" should be considered for various 
periods of time in cases involving initial ratings).  As the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for bilateral hallux valgus, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Turning to the claim for a higher rating for bunions, the 
Board notes that the veteran was assigned a 10 percent rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 [scars 
superficial and painful on objective demonstration].  During 
the pendency of this appeal, the rating criteria for 
evaluating skin disabilities were amended effective August 
30, 2002.

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is most 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits.").

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change. See VAOPGCPREC 3- 
00.

The rating criteria effective August 30, 2002 provide a 10 
percent evaluation for scars that are superficial and painful 
on examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804.

The revised criteria of Diagnostic Code 7804 are essentially 
the same as the former criteria for Diagnostic Code 7804.  
The 10 percent rating is the maximum rating assignable under 
this code.  A review of the record supports a finding that in 
April 2001, the RO granted service connection for bunions of 
the right and left foot.  As previously noted, the RO 
assigned a 10 percent rating under diagnostic code 7804.  
Upon review of the record, the Board notes that outpatient 
treatment reports and VA examination reports reveal that the 
veteran's bunions of the right and left foot cause pain and 
tenderness.  The Board therefore finds that it is appropriate 
to assign separate 10 percent ratings under diagnostic code 
7804 due to painful right and left foot bunions.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

38 C.F.R. 4.71a provides ratings for the musculoskeletal 
system, to include ratings for foot disabilities.  These 
provisions do not, however, provide a specific rating for 
bunions.  Nonetheless, 38 C.F.R. § 4.20 provides that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  The Board therefore 
finds that the veteran's service-connected bilateral bunions 
can be evaluated by analogy under Diagnostic Code 5284, other 
foot injuries.  This code provides that moderate residuals of 
a foot injury warrant a 10 percent evaluation; moderately 
severe residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  

The Board observes that the veteran's bunions are manifested 
by complaints of pain and tenderness.  Following examination, 
the VA physician, in September 2003 reported that the 
veteran's bilateral bunions caused negligible functional 
impairment.  Given the foregoing, the Board finds that the 
criteria for higher separate 20 percent ratings under 
Diagnostic Code 5284 is not warranted, as there is no 
evidence of impairment which is moderately severe.  Since the 
manifestations of pain and tenderness are applicable to 
either Diagnostic Code, there is no basis for separate 
ratings.  38 C.F.R. § 4.14 (2003).  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which bunions warranted a rating in 
excess of 10 percent.  Thus "staged ratings" are inapplicable 
to this case.  

Under the circumstances in the instant case, the Board finds 
that the evidence support the assignment of separate 10 
percent ratings for bunions of the left and right foot.  
However, the preponderance of the evidence is against the 
claim for separate ratings in excess of 10 percent for 
bunions of the right and left foot; the benefit-of-the doubt 
doctrine is inapplicable with respect to this aspect of the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Right Ankle

Service medical records show that the veteran fractured her 
right ankle and subsequently underwent and open reduction and 
internal fixation.  In July 1998, the veteran underwent the 
removal of hardware from the right ankle.  By way of an April 
2001 rating decision, the RO granted service connection for 
right ankle, status post right distal fibular fracture, and 
assigned a 10 percent rating.  The RO, in March 2004 granted 
an increased rating to 20 percent.

The RO rated the service connected right ankle disability as 
20 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
5271.  This code provides a 20 percent rating for marked 
limitation of motion of the ankle.  The normal range of 
motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 
to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Code 5270 provides a 30 percent rating for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees or in dorsiflexion between 0 degrees and 10 
degrees.  A 40 percent rating is assigned for ankle ankylosis 
in plantar flexion at more than 40 degrees or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  

The veteran claims that a rating in excess of 20 percent is 
warranted for the service-connected right ankle disability.  

When examined by VA in September 2000, the veteran reported 
that since her service injury to the right ankle she had had 
pain and dysfunction in the ankle.  She stated that she no 
longer could run.  The examiner noted that she was in no 
acute distress.  She limped on the right without assistive 
device.  She was able to move about the examining room and 
was able to mount and dismount the examining table.  She 
could not hop on her right foot.  Painfully, she was able to 
heel and toe walk.  Physical examination revealed tenderness 
and pain on motion of the right ankle.  The right ankle had 
dorsiflexion of 20 degrees and plantar extension of 40 
degrees.  Residual, status post fracture of the right ankle 
was diagnosed.  September 2000 x-ray studies of the right 
foot revealed a fairly healed previous distal fibular 
fracture site with orthopedic plate and fixation screw 
tracks.  The visualized ankle mortise, otherwise, appeared 
within normal range bilaterally.  There was no other 
localizing signs of bone, joint or soft tissue abnormalities.

VA outpatient treatment reports from 2000 to 2003 reveals 
that the veteran was periodically treated for complaints of 
right ankle pain.  In May 2000 the veteran was treated in the 
orthopedic clinic with complaints of right ankle pain with 
use.  Physical examination of the right ankle revealed a lack 
of 10 degrees of dorsiflexion and marked loss of subtalar 
motion to about only 10-15 degrees inversion/eversion.  X-ray 
studies revealed a normal mortice and old trauma hardware 
changes.  The examiner's impression was residual partial 
ankylosis of the right ankle, permanent in nature.  She was 
provided with an ankle stir-up brace.  In April 2001, 
physical examination revealed fairly good ankle motion on the 
right with no swelling.  The assessment was mild post-
traumatic changes in the right ankle.  In a report dated in 
August 2001, she complained of right ankle pain.  Physical 
examination revealed that the right ankle lacked about 5 
degrees of dorsiflexion and plantarflexion.  She had some 
tenderness to palpation.  Physical examination in May 2002 
revealed no swelling, or pain with palpitation of the right 
ankle.  May 2002 X-ray studies of the right ankle revealed 
osteoarthritis changes of the right ankle, but they were not 
optimally visualized.  When treated in August 2002, the 
veteran was noted to have some limitation of motion of the 
ankle with knee joint extended.

During an August 2003 VA examination, the veteran reported 
that she had three surgeries of the right ankle and that she 
had pain daily.  She stated that she occasionally used 
crutches or a walker.  The examiner noted that she did not 
utilize any of these devices on the day of the examination.  
She reported that her ankle swelled about 3 to 4 times a 
week, depending on activity.  She stated that she took 
medication.  Physical examination revealed the right ankle 
was tender to palpation below the medial malleous and lateral 
malleous.  She had no swelling.  She had 5 degrees of 
dorsiflexion and plantarflexion to 45 degrees.  The examiner 
diagnosed right ankle with old fractured distal fibula and 
minimal spur medial malleous.  The examiner stated that 
functional impairment was moderate with decreased 
dorsiflexion of 15 degrees.  

A review of the evidence fails to demonstrate that a rating 
in excess of 20 percent is warranted for the service-
connected right ankle disability.  In this regard, the Board 
notes that while a May 2000 outpatient treatment notes that 
the veteran had partial ankylosis of the right ankle, the 
overwhelming medical evidence of record shows that the 
veteran has at most marked limitation of motion, not 
ankylosis.  In this regard, the veteran certainly does not 
have ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees or in dorsiflexion between 0 degrees 
and 10 degrees; or ankle ankylosis in plantar flexion at more 
than 40 degrees or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or eversion deformity.  
Additionally, there is no objective evidence that pain on use 
of the joint results in any ankylosis which would support a 
higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the right ankle disability 
was more than 20 percent disabling.  Thus "staged ratings" 
are inapplicable to this case. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a higher rating for the service-connected right 
ankle disability; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left ankle strain is denied.

Service connection for patellofemoral syndrome of the left 
knee is denied.

Service connection for patellofemoral syndrome of the right 
knee is denied.

An initial compensable rating for bilateral hallux valgus is 
denied.

Separate 10 percent ratings for bunions of the right and left 
foot are granted, subject to the regulations governing the 
payment of monetary benefits.

An initial rating in excess of 20 percent for residuals of 
right ankle distal fibular fracture is denied.



	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



